


117 HR 4186 IH: Patriotic Corporations of America Act of 2021
U.S. House of Representatives
2021-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4186
IN THE HOUSE OF REPRESENTATIVES

June 25, 2021
Ms. Schakowsky (for herself, Mr. Danny K. Davis of Illinois, Ms. Lee of California, Ms. Wilson of Florida, Ms. Pressley, and Ms. Norton) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend titles 41 and 10, United States Code, to include new requirements for Federal contracts, and for other purposes.


1.Short titleThis Act may be cited as the Patriotic Corporations of America Act of 2021. 2.Federal procurement requirements and preferences (a)AmendmentChapter 47 of division C of subtitle I of title 41, United States Code, is amended by adding at the end the following new sections: 

4715.Requirements for offerors
(a)LaborThe head of an executive agency may not award a contract unless the following requirements are met: (1)The offeror agrees for the duration of the contract to pay each employee of the offeror a wage of not less than the greater of—
(A)$15, increased on an annual basis from such amount by the annual percentage increase, if any, in the median hourly wage of all employees as determined by the Bureau of Labor Statistics; or (B)the amount equal to the sum of—
(i)the wage rate in effect under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)); and (ii)the amount that is 10 percent of such wage rate. 
(2)The offeror agrees to sign— (A)a neutrality agreement, effective during the period of the contract, with respect to efforts to form a labor organization (as defined in section 2 of the National Labor Relations Act (29 U.S.C. 152)); and
(B)an agreement, effective during the period of the contract, not to hire employees to replace any employee engaged in any strike, picketing, or other concerted refusal to work or to close a business in response to such a strike, picketing, or other refusal to work.  (3)The head of the executive agency, in consultation with the National Labor Relations Board, determines that the offeror has not been found in violation or settled a claim for a violation of the right of an employee to organize under a law, including regulations thereof, administered by the National Labor Relations Board, or of a State regulation determined relevant by the head of the executive agency, in consultation with the Secretary of Labor. 
(4)The offeror provides each employee at least 7 days of paid sick leave, 7 days of paid family and medical leave, and 7 days of paid vacation per year. (5)No assessable payment has been imposed, with respect to the offeror, under section 4980H of the Internal Revenue Code of 1986, with respect to any of the 12 months ending before the date on which the contract is awarded.
(6)The offeror submits to the head of the executive agency an actionable plan to address natural disasters and health crises, including policies and plans for— (A)the determination of essential employees;
(B)increased essential employee pay and quarantine pay; (C)paid family and medical leave;
(D)temporary layoffs; (E)whistleblower protections; and
(F)emergencies in the case of rapidly changing circumstances. (7)The offerer submits to the head of the executive agency an actionable plan to recruit and promote people of color, women, LGBTQ+ people, people with disabilities, and veterans.
(b)Environmental sustainabilityThe head of an executive agency may not award a contract unless the head of the executive agency, in consultation with the Administrator of the Environmental Protection Agency, determines that the offeror has not, within the previous 5 years— (1)paid a penalty that is greater than $100,000 for a violation of a law, including regulations thereof, administered by Environmental Protection Agency; or
(2)settled a claim in connection with such a violation for an amount that is greater than $100,000. (c)TaxesThe head of an executive agency may not award a contract unless the offeror—
(1)maintains headquarters in the United States; (2)has Federal income tax liability which exceeds the offeror’s Federal income tax credits (other than such credits which constitute cash payments of tax by the offeror);
(3)is neither an expatriated entity (as defined in subparagraph (A) of section 7874(a)(2) of the Internal Revenue Code of 1986) nor a surrogate foreign corporation (as defined in subparagraph (B) of such section); and (4)discloses financial performance and tax information on a country-by-country basis.
(d)Private equity firm applicabilityIn the case that a private equity firm holds a controlling interest in an offeror, if the head of an executive agency determines, in consultation with the Secretary of Labor, the National Labor Relations Board, and the Administrator of the Environmental Protection Agency, that one company in which the private equity firm has a controlling interest violated subsection (a)(3) or (b), such head shall bar any company in which the private equity firm had a controlling interest at the time of violation from participation in a Federal contract for a period of 5 years. (e)Employee definedFor the purposes of this section, the term employee includes an independent contractor.
4716.Contract preferences
(a)In generalThere shall be a contract preference for an offeror that meets any of the following qualifications: (1)The offeror does not have a pay ratio of more than 100 to 1.
(2)The offeror does not outsource jobs outside of the United States.  (3)If the offeror has a Board of Directors, the offeror has at least one seat on such Board of Directors for a representative elected by the employees. 
(4)The offeror contributes at least 5 percent of the payroll to a portable pension fund for the employees.  (5)The offeror provides at least 2 percent of stock to their employees every year until the company is at least 20 percent owned by employees. 
(6)The offeror has a collective bargaining agreement with employees. (7)Women and people of color make up at least 40 percent of top executives and, if the offeror has a Board of Directors, of the members of such Board.
(8)The offeror publicly discloses workforce gender and racial composition and pay gaps. (9)The offeror provides an affirmative action program (as defined in section 30.4 of title 29, Code of Federal Regulations, or a successor regulation) to ensure equal opportunity in apprenticeships.
(10)The offeror documents that they have assisted each individual with an intellectual or developmental disability and other individual with a significant disability employed by the employer under an certificate under section 14(c) of the Fair Labor Standards Act (29 U.S.C. 214(c)) to transition to opportunities for competitive integrated employment and that such individuals are employed in such opportunities for not less than 20 hours per week, on average. (b)Application of preferenceThe head of an executive agency shall apply subsection (a) by providing greater preference to an offeror that meets a greater number of the qualifications under paragraphs (1) through (10) of such subsection. 
(c)DefinitionsFor the purposes of this section— (1)the terms developmental disability and integrated have the meaning given the terms in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002);
(2)the term employee includes an independent contractor; and (3)the term pay ratio means the ratio described in section 229.402(u)(1)(iii) of title 17, Code of Federal Regulations (or any successor regulation), except that if the highest compensated employee of the corporation is not the principal executive officer, the ratio shall be determined based on the compensation of such highest compensated employee..
(b)Technical and conforming amendmentThe table of sections for chapter 47 of division C of subtitle I of title 41, United States Code, is amended by adding at the end the following new items:   4715. Requirements for offerors.  4716. Contract preferences.. (c)ApplicabilityThe amendments made by this section shall apply to any Federal contract entered into on or after the date of the enactment of this Act.
3.Department of Defense contracts
(a)Additional requirements for Department of Defense contracts
(1)In generalChapter 241 of title 10, United States Code (as added by section 1816 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283)), is amended by adding at the end the following new section:   3310.Additional requirements for Department of Defense contracts (a)LaborThe Secretary of Defense may not award a contract unless the following requirements are met:
(1)The offeror agrees for the duration of the contract to pay each employee of the offeror a wage of not less than the greater of— (A)$15, increased on an annual basis from such amount by the annual percentage increase, if any, in the median hourly wage of all employees as determined by the Bureau of Labor Statistics; or
(B)the amount equal to the sum of— (i)the wage rate in effect under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)); and
(ii)the amount that is 10 percent of such wage rate.  (2)The offeror agrees to sign—
(A)a neutrality agreement, effective during the period of the contract, with respect to efforts to form a labor organization (as defined in section 2 of the National Labor Relations Act (29 U.S.C. 152)); and (B)an agreement, effective during the period of the contract, not to hire employees to replace any employee engaged in any strike, picketing, or other concerted refusal to work or to close a business in response to such a strike, picketing, or other refusal to work. 
(3)The Secretary of Defense, in consultation with the National Labor Relations Board, determines that the offeror has not been found in violation or settled a claim for a violation of the right of an employee to organize under a law, including regulations thereof, administered by the National Labor Relations Board, or of a State regulation determined relevant by the Secretary of Defense, in consultation with the Secretary of Labor.  (4)The offeror provides each employee at least seven days of paid sick leave, seven days of paid family and medical leave, and seven days of paid vacation per year.
(5)No assessable payment has been imposed, with respect to the offeror, under section 4980H of the Internal Revenue Code of 1986, with respect to any of the 12 months ending before the date on which the contract is awarded. (6)The offeror submits to the Secretary of Defense an actionable plan to address natural disasters and health crises, including policies and plans for—
(A)the determination of essential employees; (B)increased essential employee pay and quarantine pay;
(C)paid family and medical leave; (D)temporary layoffs;
(E)whistleblower protections; and (F)emergencies in the case of rapidly changing circumstances.
(7)The offerer submits to the Secretary of Defense an actionable plan to recruit and promote people of color, women, LGBTQ+ people, people with disabilities, and veterans. (b)Environmental sustainabilityThe Secretary of Defense may not award a contract unless the Secretary, in consultation with the Administrator of the Environmental Protection Agency, determines that the offeror has not, within the previous 5 years—
(1)paid a penalty that is greater than $100,000 for a violation of a law, including regulations thereof, administered by Environmental Protection Agency; or (2)settled a claim in connection with such a violation for an amount that is greater than $100,000.
(c)TaxesThe head of an executive agency may not award a contract unless the offeror— (1)maintains headquarters in the United States;
(2)has Federal income tax liability which exceeds the offeror’s Federal income tax credits (other than such credits which constitute cash payments of tax by the offeror); (3)is neither an expatriated entity (as defined in subparagraph (A) of section 7874(a)(2) of the Internal Revenue Code of 1986) nor a surrogate foreign corporation (as defined in subparagraph (B) of such section); and
(4)discloses financial performance and tax information on a country-by-country basis. (d)Private equity firm applicabilityIn the case that a private equity firm holds a controlling interest in an offeror, if the Secretary of Defense determines, in consultation with the Secretary of Labor, the National Labor Relations Board, and the Administrator of the Environmental Protection Agency, that one company in which the private equity firm has a controlling interest violated subsection (a)(3) or (b), the Secretary shall bar any company in which the private equity firm had a controlling interest at the time of violation from contracting with the Department of Defense for a period of 5 years.
(e)Employee definedFor the purposes of this section, the term employee includes an independent contractor.. (2)Technical and conforming amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:


3310. Additional requirements for Department of Defense contracts. .
(b)Preference for contracts with certain labor requirements
(1)In generalChapter 242 of title 10, United States Code (as added by section 1817 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283)), is amended by adding at the end the following new section:   3325.Preference for contracts from offerors that meet certain labor requirements (a)In generalThe Secretary of Defense shall establish a preference for contracting with an offeror that meets any of the following qualifications:
(1)The offeror does not have a pay ratio of more than 100 to 1. (2)The offeror does not outsource jobs outside of the United States. 
(3)If the offeror has a Board of Directors, the offeror has at least one seat on such Board of Directors for a representative elected by the employees of the offeror.  (4)The offeror contributes at least 5 percent of the payroll to a portable pension fund for employees of the offeror. 
(5)The offeror provides at least 2 percent of stock to employees of the offeror every year until the company is at least 20 percent owned such employees.  (6)The offeror has a collective bargaining agreement with employees of the offeror.
(7)Women and people of color make up at least 40 percent of top executives of the offeror and, if the offeror has a Board of Directors, of the members of such Board. (8)The offeror publicly discloses the gender and racial composition, and any pay gaps that exist, of the employees of the offeror.
(9)The offeror provides an affirmative action program (as defined in section 30.4 of title 29, Code of Federal Regulations, or a successor regulation) to ensure equal opportunity in apprenticeships. (10)The offeror documents assistance provided to each individual with an intellectual or developmental disability and any other individual with a significant disability employed by the offeror under an certificate under section 14(c) of the Fair Labor Standards Act (29 U.S.C. 214(c)) to transition to opportunities for competitive integrated employment, and that such individuals are employed in such opportunities for not less than 20 hours per week, on average.
(b)Application of preferenceThe Secretary of Defense shall apply subsection (a) by providing greater preference to an offeror that meets a greater number of the qualifications under paragraphs (1) through (10) of such subsection.  (c)DefinitionsFor the purposes of this section—
(1)the terms developmental disability and integrated have the meaning given the terms in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002); (2)the term employee includes an independent contractor; and
(3)the term pay ratio means the ratio described in section 229.402(u)(1)(iii) of title 17, Code of Federal Regulations (or any successor regulation), except that if the highest compensated employee of the corporation is not the principal executive officer, the ratio shall be determined based on the compensation of such highest compensated employee. . (2)Technical and conforming amendmentThe table of sections for chapter 242 title 10, United States Code, is amended by adding at the end the following new item:


3325. Preference for contracts from offerors that meet certain labor requirements..
(c)Effective dateSections 3310 and 3325 of title 10, United States Code, as added by subsections (a) and (b), respectively, shall take effect on January 1, 2022. (d)ApplicabilityThis section and the amendments made by this section shall apply to any Federal contract entered into on or after the effective date of this section.
(e)References; saving provision; rule of constructionSections 1883 through 1885 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) shall apply with respect to the amendments made by this section as if such amendments were made under title XVIII of such Act.  